Citation Nr: 1139296	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes or coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1969 to November 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for hypertension.

In April 2011, the Board remanded the issue in order to provide the Veteran with another VA examination and obtain a nexus opinion.  


FINDING OF FACT

Hypertension was not shown in service or within the first post-service year, and is unrelated to service or to a disease or injury of service origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service; nor may the incurrence of hypertension be presumed; nor it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for hypertension was received in January 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in March 2006 and April 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  In addition, this letter notified him of how VA determines the disability rating and effective dates when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the claim was reviewed and a supplemental statement of the case was issued in August 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service private and VA treatment records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations in May 2006, December 2007, and May 2011 to assess the nature and etiology of his hypertension. 

In an April 2011 remand, the Board remanded the claim in order to provide the Veteran an additional VA examination for an opinion by a different VA physician than the December 2006 VA examiner.  In May 2011, the Veteran was given another VA examination by the same examiner.  However, the opinion was authored in a July 2011 addendum by a different VA physician.  The Board finds that this examination substantially complies with the April 2011 remand directive, and provides all necessary findings and opinions to decide the merits of the claims.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (remand not required for compliance with remand instructions where further action would be of no benefit); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Finally, the Board notes that in a September 7, 2011, statement in response to the August 2011 supplemental statement of the case, the Veteran requested that he be provided with 30 days to obtain additional evidence, suggesting that an outside medical opinion would be necessary to "balance the scales."  It is noted that the 30 days has transpired and no such evidence was received.  Further, to the extent that the Veteran may be requesting that the Board obtain an outside medical opinion, it is noted that while the Board may seek an additional medical opinion if the medical complexity or controversy of the case requires an opinion of an examiner outside of the VA.  In this case, however, there is no evidence of such medical complexity or controversy.  38 U.S.C.A. §§ 5103A(d)(2), 7109 (West 2002); 38 C.F.R. §§ 3.159(c)(4)(i), 20.901 (2010).


Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  On October 13, 2009, the VA announced a decision to establish presumptive service connection for three conditions, including ischemic heart disease.  A proposed rule adding these three conditions to VA's list of presumptive diseases was published in the Federal Register on March 25, 2010, 75 Fed. Reg. 14,391. 

For purposes of this regulation, the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  (See Nehmer Training Guide, February 10, 2011)

Service connection can be granted for certain diseases, including hypertensive renal disease, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (2011).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011).



Factual Background and Analysis

The Veteran contends that his hypertension is either a result of his service-connected diabetes or related to his service-connected CAD.  

The Veteran's service treatment records, including February 1968 enlistment, October 1968 commissioning, and November 1970 separation examination reports, are negative for any findings of hypertension. 

In a March 2002 private treatment record, the diagnosis included hypertension. 

In an August 2002 private treatment record, the assessment was hypertension and diabetes. 

In an August 2005 VA examination, the Veteran reported that his hypertension was diagnosed in 1985 prior to the onset of diabetes. 

During a May 2006 VA examination, the examiner noted that the Veteran was given a diagnosis of type II diabetes in 2000.  The examiner further reported he has had elevated blood pressure since 2000 and is in on Losartan which controls his blood pressure.  The diagnosis was hypertensive vascular disease as secondary to diabetes, under marginal control. 

In a March 2006 statement, the Veteran indicated that in 2002 he was diagnosed with severe hypertension as related to a diagnosis of type II diabetes. 

In August 2006, the Veteran reported that he has tried to retrieve his records from Kaiser Permanente for the dates from 1985 to 1999 with no success. 

During an October 2006 VA examination, the Veteran reported that he was seeing an HMO physician in the mid to early 1980s and from 1985 to 1989.  His blood pressure was slightly elevated and he was placed on Zestril which he took for four years.  In these three to four years, he lost weight and his blood pressure went down.  He was restarted on his blood pressure medicine again in 2000 by a private doctor in Dallas.  He was placed on Cozaar at that time.  He was also diagnosed with diabetes mellitus by the same physician at the same time.  He was placed on oral agents for his diabetes mellitus and never has been on insulin.  He has had no renal disease or coronary artery disease.  There is no one in the family with diabetes or hypertension.  The diagnoses were diabetes mellitus, hypertension, and hyperlipidemia.  The examiner opined that since the Veteran was diagnosed with hypertension in the mid-1980s and took Zestril for four years before his diabetes was diagnosed, his hypertension is less likely than not related to diabetes. 

During a December 2007 VA examination, the Veteran reported that he was diagnosed by an HMO physician in 1985 with hypertension and placed on Zestril which he took for four years.  In these three to four years, he lost weight and his blood pressure went down.  He was restarted on his blood pressure medicine again in 2000 and was given a diagnosis of diabetes also in 2000.  He has had no renal disease, peripheral vascular disease, or CAD.  There is no family history of diabetes or hypertension.  The diagnosis was hypertension.  The examiner noted that there is not enough evidence to state that his hypertension is related to his diabetes.  As hypertension was first diagnosed in 1985 and his diabetes was not diagnosed until 2000, his hypertension is less likely than not related to diabetes. 

In a January 2008 statement, the Veteran asserted that he was diagnosed with pre-hypertension in 1985, not hypertension, and this problem was corrected with weight loss.  He had no hypertension for over 10 years and did not have any diagnosis for hypertension until he was diagnosed with diabetes. 

A September 2010 VA examination report included a diagnosis of non-obstructive coronary artery disease per angiogram dated in April 2010. 

During a May 2011 VA examination, the examiner noted that the Veteran was diagnosed with prehypertension in the mid-early 1980s by a private doctor in Dallas.  He started taking blood pressure medication in approximately 1985 and took it till his HMO ran out.  He quit taking his blood pressure medicine until 2000 when he was started on Cozaar.  There is no evidence of hypertension in the military or within one year of separation.  He has had no strokes, seizures, or epilepsy.  There is no history of renal disease except for a creatinine of 1.4 in August 2010.  There has been no peripheral vascular disease.  During a cardiac catheterization procedure at the Dallas VA hospital in May 2010, the diagnosis was nonobstructive coronary artery disease.  Prior to May of 2010, he had no evidence of coronary artery disease.  Upon physical examination, the diagnosis was hypertension.  The examiner opined that hypertension is less likely than not caused by his diabetes since medical literature states they are not related, and hypertension is also less likely than not related to coronary artery disease.  Hypertension can cause hypertensive cardiomyopathy but not coronary artery disease. 

In a July 2011 VA opinion, the physician opined that the Veteran's hypertension is less likely as not related to his diabetes and coronary heart disease.  Medical literature states that in the absence of renal disease, diabetes does not cause hypertension.  His hypertension can aggravate his CAD, but CAD cannot cause or aggravate his hypertension.  His hypertension was diagnosed in 1985, so it preceded diabetes which was diagnosed in 2000.  

VA progress notes dated through December 2009 indicate ongoing treatment for hypertension. 

Based upon the evidence of record, the Board finds hypertension is not shown to have developed as a result of an established event, injury, or disease during active service.

Exposure to Agent Orange is conceded in this case, as service personnel records show that the Veteran did serve in the Republic of Vietnam.  However, the Veteran's diagnosed hypertension is not an enumerated disease associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2011); and, in fact, has recently been specifically excluded as a disease resulting from herbicide exposure.  Consequently, the Veteran's claim must be denied on this basis.  The regulations governing presumptive service connection for Agent Orange do not, however, preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claims under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Evidence of high blood pressure was first shown in 1985, with a diagnosis of hypertension in 2000, each more than 15 years after separation from active service, and cannot be presumed to have occurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

In this case, the Board finds the July 2011 VA physician's opinion is persuasive that the Veteran's hypertension is not secondary to, caused by or aggravated by, the Veteran's service-connected diabetes or CAD.  Consequently, the Board finds that entitlement to service connection for hypertension is not warranted.  The Board affords considerably greater probative value to the July 2011 VA opinion than to the May 2006 VA examination opinion described above.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The July 2011 examination report was rendered after review of the Veteran's claims file including the statements from the Veteran as to when his hypertension was originally diagnosis.  Sound reasoning was employed by the July 2011 physician, his opinion addressed the relevant facts, and he did not rely on speculation.  

In contrast, the May 2006 VA examination report indicating a diagnosis of hypertension due to diabetes is not persuasive.  During the examination the examiner noted that he has had elevated blood pressure since 2000.  Yet, the claims file clearly indicates, and the Veteran has admitted, that he was prescribed and took hypertension medication in 1985 and continued to do for four years.  Thus, the probative value of the May 2006 medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In addition to the medical evidence, the Board also has considered the statements of the Veteran and his representative.  However, to the extent that any such lay statements are being offered to answer the questions of whether the Veteran has a current disability related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to the nature or etiology of the Veteran's claimed disability have no probative value.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.

(Continued on next page)





ORDER

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes or coronary artery disease (CAD) is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


